Name: 94/391/EC: Council Decision of 27 June 1994 approving the Exchange of Letters between the European Community and the Republic of Bulgaria amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, both as amended by the Additional Protocol signed on 21 December 1993
 Type: Decision
 Subject Matter: tariff policy;  European construction;  international affairs;  Europe
 Date Published: 1994-07-12

 Avis juridique important|31994D039194/391/EC: Council Decision of 27 June 1994 approving the Exchange of Letters between the European Community and the Republic of Bulgaria amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, both as amended by the Additional Protocol signed on 21 December 1993 Official Journal L 178 , 12/07/1994 P. 0069 - 0070 Finnish special edition: Chapter 11 Volume 32 P. 0083 Swedish special edition: Chapter 11 Volume 32 P. 0083 COUNCIL DECISION of 27 June 1994 approving the exchange of letters between the European Community and the Republic of Bulgaria amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, both as amended by the Additional Protocol signed on 21 December 1993 (94/391/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the Europe Agreement signed by the Parties on 8 March 1993 (1), as amended by the Additional Protocol signed on 21 December 1993 (2), Having regard to the Interim Agreement signed by the Parties on 10 December 1993 (3), as amended by the Additional Protocol concluded on 21 December 1993, Having regard to the proposal from the Commission, Whereas the Interim Agreement should have entered into force on 1 June 1993; Whereas the Interim Agreement came into force on 31 December 1993; Whereas the Interim Agreement provides for quantitative concessions; Whereas it is therefore appropriate to carry-over to the following years certain quotas or ceilings, which were granted for 1993 but could not be used by Bulgaria due to the late entry into force of the Agreement; Whereas to this effect the Commission has negotiated on behalf of the Community an exchange of letters amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, as amended by the Additional Protocol signed by the Parties on 21 December 1993, and amending the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, signed on 8 March 1993 as amended by the Additional Protocol concluded between the Parties on 21 December 1993; Whereas the exchange of letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The exchange of letters amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria, of the other part, and the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, is hereby approved on behalf of the Community. The text of the exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters on behalf of the European Community. The President of the Council shall give the notification on behalf of the European Community that all necessary procedures have been completed. Done at Luxembourg, 27 June 1994. For the Council The President C. SIMITIS (1) Europe Agreement not yet published in the Official Journal. (2) OJ No L 25, 29. 1. 1994, p. 27. (3) OJ No L 323, 23. 12. 1993, p. 2.